/                                                          WR-83,663-01
                                                                         COURT OF CRIMINAL APPEALS




         b#                       Wll-40634-K(A)
                                                                                        AUSTIN, TEXAS
                                                                       Transmitted 7/27/2015 10:19:43 AM
                                                                          Accepted 7/29/2015 8:22:47 AM
                                                                                          ABEL ACOSTA
                                                                                                 CLERK



EX PARTE                                   §                 IN THE COURT (Heceived
                                                                     COURT OF CRIMINAL APPEALS

NICKI COLIN WILLIAMS                       §                 CRIMINAL Af|[E^l0T1A5CLERK
                                           §                 AUSTIN, TEXAS

 MOTION FOR EXTENSION OF TIME TO DISPOSE OF ARTICLE 11.07 APPLICATION
                           FOR WRIT OF HABEAS CORPUS


      Pursuant to rule 73.5 ofthe appellate rules of procedure, the Presiding Judge

ofthe Criminal District Court No. 4 of Dallas County, Texas, moves for an extension of

time to dispose ofthe article 11.07 application for habeas relief in the instant cause.

The following is presented in support of the request:

                                   (1) Case History

       Pursuant to a plea agreement, applicant pleaded guilty to the offense of

continuous sexual abuse of a child and was sentenced to twenty-five years'

confinement in the Institutional Division of the Texas Department of Criminal Justice.

Applicant did not appeal his conviction.

       This is first application for habeas relief under article 11.07 in this cause.

       The instant application was filed on February 27, 2015 and received by the

State on March 4,2015. On April 6,2015, this Court designated applicant's ineffective

assistance ground for further investigation. Under rule 73.5, this Court's 180-day
deadline for disposing of these grounds is Monday, August 31, 2015. Tex. R. App.

Proc. 73.5.


                          (2) Basis for Extension Request

      The Court set this cause for a hearing on July 24, 2015. The hearing did not

proceed as scheduled, however, because trial defense counsel refused to testify.The

Court appointed her counsel to determine iftrial counsel has cause to invoke a Fifth

Amendment right not to testify.

      The Court has rescheduled the hearing for September 2015 to allow trial

counsel to consult with her attorney and to accommodate the schedules of the

attorneys representing the applicant and the State.

       Rule 73.5 permits an extension ifrequested before the expiration of the Court's

deadline. Id. Pursuant to that provision, the Court requests an additional 60 days to

dispose of applicant's claims. This will extend the Court's deadline to Friday, October

30, 2015.


                                              Respectful




                                                   final District Court No. 4
                                              Dallas County, Texas